Citation Nr: 9904011	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a ruptured 
intracerebral aneurysm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant's wife


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1993 RO rating decision which denied service 
connection for residuals of a ruptured intracerebral 
aneurysm.


REMAND

The veteran contends that his ruptured intracerebral aneurysm 
in February 1993 is due to a head injury he sustained during 
service.  

The veteran served on active duty in the Army from February 
1967 to February 1969.  This included combat service in 
Vietnam, and his decorations included the Combat Infantry 
Badge and Purple Heart.

Service medical records show that during a mortar attack in 
Vietnam in February 1968, the veteran fell and struck a 4 x 4 
timber while running into a bunker.  He suffered a triangular 
flap laceration below the right eye and laceration of the 
nose.  He was treated on an outpatient basis.  Wounds were 
cleansed and sutured.  X-rays were negative.  A record of 
follow-up treatment two days later showed he complained of a 
sore and throbbing nose bridge.  In March 1968, he inquired 
about elective plastic surgery due to excessive scar tissue 
from the facial lacerations, and he was told that such would 
have to wait until he returned to the continental U.S.  He 
was given a plastic surgery consultation at a stateside 
facility in August 1968, and was referred to Walter Reed Army 
Hospital.  He was admitted to Walter Reed in January 1969 and 
underwent plastic surgery revision of the laceration scars of 
the right cheek and nose.  During that admission he gave a 
history that the lacerations occurred in February 1968 when 
he walked into a 2 x 4 board, and he related he had been 
unconscious for several minutes but no neurological residuals 
were found.

In May 1969, service connection was granted for scar 
residuals of lacerations of the nose, rated 10 percent.

The claims file currently contains no medical records of 
initial treatment of a ruptured intracerebral aneurysm which 
reportedly occurred in Februarty 1993, nor does the file 
currently contain any earlier medical records of 
cerebrovascular or other cardiovascular problems.

A March 1993 statement from David J. Engles, M.D., briefly 
mentions that the veteran sustained a ruptured intracerebral 
aneurysm in February 1993 and was currently under treatment.  
A couple of other brief medical statements from March and 
April 1993 indicate the same.  A March 1994 medical report 
from the University of Pittsburgh relates that the veteran 
suffered a rupture of the a left middle cerebral artery 
aneurysm with loss of consciousness, emergency evacuation of 
the hematoma, and clipping of the aneurysm in February 1993.  
It was noted that he was hospitalized at Mercy Hospital until 
April 1993 when he was transferred to the Harmarville 
Rehabilitation Institute, where he spent the next several 
months.  He continued to have a number of severe residuals of 
the ruptured aneurysm, such as aphasia.  A January 1995 
University of Pittsburgh medical report notes that it was his 
second admission for pneumonia, and reports his past history 
of aneurysm rupture with subsequent infarction and 
encephalomalacia of the inferior frontal and entire left 
temporal lobes with residual aphasia.  Discharge diagnoses 
were aphasia and pneumonia. 

A July 1997 note from George R. McCollum, M.D., states that 
the veteran's "aneurysm and aphasia could possibly be 
related to head injury years ago."  However, the doctor did 
not specifically attribute the problem to the February 1968 
injury in service, nor did he explain his rationale or 
indicate whether he based his opinion on examining or 
treating the veteran.  

The veteran and his wife appeared at a July 1997 RO hearing.  
The veteran could not testify due to aphasia; his wife 
testified; and it was essentially argued that the ruptured 
intracerebral aneurysm in 1993 was due to head trauma in 
service.  (The Board incidentally notes that the jurat on 
page 15 of the hearing transcript states there are 14 pages 
to the transcipt; the file only includes pages 1 through 12; 
and it appears pages 13 and 14 may exist but were not 
associated with the file.)

Regardless of whether or not the veteran's claim is well 
grounded, the VA has an obligation to help him complete his 
application for benefits.  38 U.S.C.A. § 5103(a); Robinette 
v. Brown, 8 Vet.App. 69 (1995).  The current record refers to 
a number of medical records which are not on file and may be 
pertinent to the claim, and in the judgment of the Board an 
effort should be made to obtain the additional records.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should have the veteran and 
his representative identify all medical 
providers who have treated the veteran, 
since his February 1969 release from 
active duty, for all cerebrovascular or 
other cardiovascular problems and for any 
head injury and residuals.  The RO should 
obtain copies of the related medical 
records.  This includes, but is not 
limited to, all post-service treatment 
records prior to the February 1993 
occurrence of the intracranial aneurysm 
rupture; the records (including patient 
history) of initial treatment (possibly 
at Mercy Hospital) in February 1993 for 
the aneurysm rupture; and all records of 
Dr. McCollum who provided the July 1997 
statement.

2.  The RO should obtain pages 13 and 14 
of the July 1997 RO hearing transcript 
and attach them to the rest of the 
transcript in the file.  

3.  If the medical records obtained 
pursuant to the above development do not 
provide a medical explanation of the 
cause of the veteran's ruptured 
intracerebral aneurysm, the RO should 
then forward the claims file to a 
qualified VA physician, and the doctor 
should be requested to review the records 
and give a medical opinion, with full 
rationale, on the etiology of the 
veteran's ruptured intracerebral 
aneursym. 

The RO should then review the claim.  If it remains denied, 
the RO should provide the veteran and his representative an 
appropriate supplemental statement of the case and give them 
the opportunity to respond.  The case should then be returned 
to the Board for further appellate review. 

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


